Benzies v Take-Two Interactive Software, Inc. (2017 NY Slip Op 04206)





Benzies v Take-Two Interactive Software, Inc.


2017 NY Slip Op 04206


Decided on May 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2017

Tom, J.P., Sweeny, Richter, Kapnick, Webber, JJ.


4107 651920/16

[*1]Leslie Benzies, Plaintiff-Respondent-Appellant,
vTake-Two Interactive Software, Inc., et al., Defendants-Appellants-Respondents.


Dechert LLP, New York (Andrew J. Levander of counsel), for appellants-respondents.
Lewis Brisbois Bisgaard & Smith LLP, New York (Peter T. Shapiro of counsel), for respondent-appellant.

Appeal and cross appeal from order, Supreme Court, New York County (Barry R. Ostrager, J.), entered December 22, 2016, which granted in part and denied in part defendants' motion to dismiss the complaint, unanimously dismissed, without costs, as moot.
After defendants submitted papers on their appeal, but before plaintiff submitted papers on his opposition and cross appeal, plaintiff filed an amended complaint before Supreme Court. A motion to dismiss the amended complaint is pending before Supreme Court. We take judicial notice of the amended complaint (see Assured Guar. [UK] Ltd. v J.P. Morgan Inv. Mgt. Inc., 80 AD3d 293, 303 [1st Dept 2010], affd 18 NY3d 341 [2011]),
and find that it renders the present appeals moot (see Federated Project & Trade Fin. Core Fund v Amerra Agri Fund, LP, 106 AD3d 467 [1st Dept 2013]; 100 Hudson Tenants Corp. v Laber, 98 AD2d 692, 692 [1st Dept 1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 25, 2017
CLERK